DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because: 
Figure 1 shows a pixel array wherein a first pixel (P2n-1) has a reset terminal (Rst1) which is connected to the first driving reset line (ROm) and a gate terminal (Gate) which is connected to the second driving reset line (REm), and a second pixel (P2n) that has a reset terminal (Rst1) which is connected to first scan line (SOm) and a gate terminal (Gate) which is connected to the second scan line (SEm).  Examiner notes that the drawing should be corrected to show a pixel array wherein a first pixel (P2n-1) has a reset terminal (Rst1) which is connected to first driving reset line (ROm) and a gate terminal (Gate) which is connected to the first scan line (SOm), and a second pixel (P2n) that has a reset terminal (Rst1) which is connected to the second driving reset line (REm) and a gate terminal (Gate) which is connected to the second scan line (SEm) as is commensurate with the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the array substrate further comprises a plurality of pairs of light-emitting reset control signal lines, which extend in the row direction and are spaced apart from each other in the column direction, wherein each of the plurality of pairs of light-emitting reset control signal lines comprises a first light-emitting reset control signal line and a second light-emitting reset control signal line, and a m-th pair of light-emitting reset control signal lines corresponds to sub-pixels in the m-th row, wherein the first light-emitting reset control signal line in the m-th pair of light-emitting reset control signal lines is configured to provide a first light-emitting reset control signal to the light-emitting reset control signal input terminal of the sub-pixels in the (2n−1)-th column from the sub-pixels in the m-th row, and the second light-emitting reset control signal line in the m-th pair of light-emitting reset control signal lines is configured to provide a second light-emitting reset control signal to the light-emitting reset control signal input terminal of the sub-pixels in the 2n-th column from the sub-pixels in the m-th row” as recited in claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kajiyama et al. (hereinafter Kajiyama – US Doc. No. 20090303164) in view of Zhou et al. (hereinafter Zhou – US Doc. No. 20180130411).
Regarding claim 1, Kajiyama discloses an array substrate, comprising: a substrate (see paragraph 0021); a pixel array disposed on the substrate, comprising a plurality of pixels arranged in a plurality of rows and a plurality of columns (as shown in Figure 1), wherein each of the pixels has a pixel circuit (Figure 2, element P), and a data signal input terminal (black dot connecting the source of transitor T1 and the Data Line DTL), a scan signal input terminal (black dot connecting the gate of transistor T1 and the first Gate Line SELo), a driving reset control signal input terminal (black dot connecting the gate of transistor T3 and the first Reset Line RSLo), and a reset voltage terminal coupled to the pixel circuit (black dot connecting the pixel ckt to the power line PWL), wherein the pixel circuit comprises a data writing circuit (T1), a driving circuit (T2) and a driving reset circuit (T3), the driving circuit comprises a control terminal, a first terminal and a second terminal (as shown by element T2), the data writing circuit is coupled to the data signal input terminal, the scan signal input terminal and the first terminal of the driving circuit, and is configured to provide a data signal to the first terminal of the driving circuit under a control of a scan signal (as shown by element T1), the driving circuit is configured to provide a driving current to a light-emitting device (OLED), the driving reset circuit is coupled to the driving reset control signal input terminal, the control terminal of the driving circuit, and the reset voltage terminal, and is configured to reset the control terminal of the driving circuit under a control of the driving reset control signal (as shown by element T3); a plurality of pairs of scan signal lines, extending in a row direction and being spaced apart from each other in a column direction, wherein each of the plurality of pairs of scan signal lines comprises a first scan signal line and a second scan signal line (SELo and SELe), and wherein a m-th pair of scan signal lines corresponds to the sub-pixels in a m-th row, where m is greater than or equal to 1, and wherein the first scan signal line in the m-th pair of scan signal lines is configured to provide a first scan signal to the scan signal input terminal of the sub-pixel in a (2n−1)-th column from the sub-pixels in the m-th row, where n is an integer greater than or equal to 1, and wherein the second scan signal line in the m-th pair of scan signal lines is configured to provide a second scan signal to sub-pixel in a 2n-th column from the sub-pixels in the m-th row (as shown in Figure 2 – note that the left pixel circuit is connected to SELo and the right pixel circuit is connected to SELe); and a reset voltage source signal line and a data signal line, extending in the column direction, wherein the reset voltage source signal line and the data signal line are alternately arranged with each other in the row direction, and an interval between the data signal line and the reset voltage source signal line adjacent to each other defines a column of sub-pixels (see paragraphs 0037-0040), and wherein the reset voltage source signal line is configured to provide a reset voltage to a reset voltage terminal of the sub-pixel in a column of sub-pixels adjacent to the reset voltage source signal line, and the data signal line is configured to provide a data signal to a data signal input terminal of the sub-pixel in a column of sub-pixels adjacent to the data signal line (see paragraph 0041).  Kajiyama does not specifically disclose that the pixel circuits are made of a plurality of sub-pixels.
Examiner notes that pixels being comprised of a plurality of sub-pixels is well known in the art and herein relies on Zhou, who also discloses a substrate containing an array of pixels wherein the pixels are comprised of a plurality of sub-pixels (see paragraph 0047).
It would have been obvious to use the OLED display as disclosed by Kajiyama with the combination of a plurality of sub-pixels to form a pixel as disclosed by Zhou, the combination yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement. 
Regarding claim 2, combination of Kajiyama and Zhou discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above.  Kajiyama further discloses that the data signal line and the reset voltage source signal line are arranged in a same layer (as shown in Figure 3 – note that DTL and PWL appear to be in the same layer).
Regarding claim 3, combination of Kajiyama and Zhou discloses all of the limitations of claim 2 as discussed in the claim 2 rejection above.  Kajiyama further discloses that a plurality of pairs of driving reset control signal lines, extending in the row direction and being spaced apart from each other in the column direction, wherein each of the plurality of pairs of driving reset control signal lines comprises a first driving reset control signal line and a second driving reset control signal line, and a m-th pair of driving reset control signal lines corresponds to the sub-pixels in the m-th row (see Figure 2, reset lines RSLo and RSLe), wherein the first driving reset control signal line in the m-th pair of driving reset control signal lines is configured to provide a first driving reset control signal to the driving reset control signal input terminal of the sub-pixel in the (2n−1)-th column from the sub-pixels in the m-th row, and the second driving reset control signal line in the m-th pair of driving reset control signal lines is configured to provide a second driving reset control signal to the driving reset control signal input terminal of the sub-pixel in a 2n-th column from the sub-pixels in the m-th row of sub-pixels (as shown in Figure 2).
Regarding claim 21, combination of Kajiyama and Zhou discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above.  Kajiyama further discloses a display panel (see paragraph 0021).
Regarding claim 22, combination of Kajiyama and Zhou discloses all of the limitations of claim 21 as discussed in the claim 21 rejection above.  Kajiyama further discloses a display device (see paragraph 0021).

Allowable Subject Matter
Claims 4-9 and 11-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chung (US Doc. No. 20080150846) discloses an OLED display panel with plural pairs of scan lines and plural pairs of emission lines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555. The examiner can normally be reached Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM R. GIESY/Primary Examiner, Art Unit 2694